Citation Nr: 0331552	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

n
THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 4, 
1998, for the award of service connection for bilateral 
hearing loss and tinnitus.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

In a September 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, effective 
August 4, 1998.  The RO assigned initial zero and 10 percent 
ratings, respectively.  The veteran appealed the initial 
rating assigned for his service-connected hearing loss and 
the effective date assigned for the award of service 
connection for bilateral hearing loss and tinnitus.  

In a December 1999 rating decision, the RO denied service 
connection for PTSD.  The veteran duly appealed.  


FINDINGS OF FACT

1.  In a March 1988 rating decision, the RO denied the 
veteran's claims of service connection for hearing loss and 
tinnitus.

2.  Although the veteran was properly notified of this 
decision and his appellate rights in a March 1988 letter 
mailed to his most recent address of record, he did not 
appeal within the applicable time period.

3. On August 4, 1998, the veteran's application to reopen his 
claims of service connection for hearing loss and tinnitus 
was received at the RO.

4.  Applying the most favorable criteria, the veteran has 
level I hearing in the right ear and level VI hearing in the 
left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 4, 
1998, for the award of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA satisfied these duties to the veteran in a 
December 2001 letter, which notified him of the provisions of 
the VCAA, the evidence of record, the evidence needed to 
substantiate his claims, VA's duties under the VCAA, as well 
as his responsibility to submit or identify evidence.  Much 
of this information was reiterated in an April 2002 Statement 
of the Case.  Thus, the Board finds that VA has satisfied its 
duties to notify the veteran under the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of relevant, outstanding records.  The 
veteran has also been afforded two VA audiology examinations 
which specifically address the applicable rating criteria; 
thus, there is no need for another VA medical examination, 
particularly given the nature of the issues on appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  For all the foregoing reasons, the Board concludes 
that VA's duties to the veteran have been fulfilled with 
respect to the issues addressed in this decision.  

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the Board acknowledges that the VCAA 
letter that was sent in December 2001 only provided 60 days 
for the veteran to respond; however, the letter also clearly 
explained that any evidence received within one year could 
result in benefits being awarded back to the date of claim.  
The Board also notes that in August 2002 written arguments, 
the veteran representative made no reference to any 
outstanding evidence and further noted that it was the 
veteran's wish that his case be forwarded to the Board for a 
decision.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a hearing loss disability.  

In May 1987, his original claim of service connection for a 
hearing loss disability was received at the RO.  On his 
application, the veteran indicated that he had been subjected 
to acoustic trauma in service from heavy artillery.  

In a March 1988 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus, noting 
that the service medical records were negative for findings 
of tinnitus or a hearing loss disability and that the veteran 
had submitted no evidence of inception or continuity of his 
claimed hearing loss and tinnitus.  In a March 1988 letter 
mailed to his most recent address of record, the veteran was 
notified of this decision, as well as his appellate rights.  
He did not appeal the RO's decision.

The record contains a copy of a July 1992 letter from the 
veteran's representative advising him that his May 1987 claim 
of service connection for hearing loss and tinnitus had been 
denied in a March 1988 rating decision.  He was advised that 
his claim had been denied on the basis that his service 
medical records were negative for complaints or findings of 
tinnitus or a hearing loss disability.  

In December 1994, the veteran requested and was provided with 
a copy of all the documents in his claims folder.  Later that 
month, he submitted a claim of service connection for PTSD.  
His claim is silent for any mention of hearing loss or 
tinnitus.  

On August 4, 1998, the veteran's request to reopen his claim 
of service connection for a hearing loss disability was 
received at the RO.  In support of his claim, he submitted 
records from a private physician, including an uninterpreted 
audiometric examination conducted in July 1998, as well as a 
statement attributing the veteran's current hearing loss 
disability to his active service.  

Also submitted by the veteran was a report of a March 1995 
audiometric examination conducted at the U.S.A. Occupational 
Health Clinic.  This audiometric test showed left ear pure 
tone thresholds of 5, 5, 60, 70, and 65 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Right 
ear pure tone thresholds were 5, 5, 40, 65, and 70 decibels 
at the same tested frequencies, respectively.  

The veteran was afforded a VA audiology examination in 
October 1998.  He reported a 30-year history of hearing loss, 
with a gradual onset, as well as bilateral tinnitus.  
Audiometric testing showed left ear pure tone thresholds of 
15, 25, 80, 80, and 80 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Right ear pure tone 
thresholds were 20, 20, 55, 75, and 70 decibels at the same 
tested frequencies, respectively.  Average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 were 55 decibels 
on the right and 66 on the left.  Speech discrimination was 
100 percent correct, bilaterally.  The audiologist determined 
that the veteran had a moderate loss on the right and a 
moderately severe loss on the left.

In a September 1999 rating decision, the RO granted service 
connection for hearing loss and tinnitus, effective August 4, 
1998, the date of receipt of the veteran's claim to reopen.  
The RO assigned initial zero and 10 percent ratings, 
respectively.  The veteran appealed the initial rating 
assigned for his service-connected hearing loss and the 
effective date assigned for the award of service connection 
for bilateral hearing loss and tinnitus.  

In his July 2000 Notice of Disagreement, the veteran argued 
that he was entitled to a rating in excess of 10 percent for 
his bilateral hearing loss as he required hearing aids.  He 
also indicated that his doctor had advised him to appeal the 
zero percent rating, as he had "a hearing loss of around 50% 
and the VA wants to fit you with hearing aids."  He also 
argued that he was entitled to an earlier effective date in 
March 1988 for the award of service connection for hearing 
loss and tinnitus as he never received the March 1988 rating 
decision denying his claims of service connection for those 
disabilities.  He claimed that he first discovered that his 
original claim had been denied in August 1998, when he was so 
advised by his accredited representative.  

In January 2002, the veteran underwent another VA audiology 
examination.  He reported a 20-year history of hearing loss, 
as well as constant tinnitus.  Audiometric testing showed 
left ear pure tone thresholds of 15, 20, 80, 80, and 80 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Right ear pure tone thresholds were 20, 25, 
55, 70, and 70 decibels at the same tested frequencies, 
respectively.  Average pure tone thresholds at 1,000, 2,000, 
3,000, and 4,000 were 55 decibels on the right and 65 on the 
left.  Speech discrimination was 96 percent correct, 
bilaterally.  The audiologist determined that the veteran had 
moderately severe loss hearing loss, bilaterally.

In August 2002 written arguments, the veteran's 
representative argued that the veteran was entitled to a 
compensable rating for bilateral hearing loss under 38 C.F.R. 
§ 3.321, as he worked as an engineer foreman who was in 
charge of moving large equipment in and out of the work area.  
He indicated that the veteran had been counseled by his 
supervisor at work several times for not being able to hear 
instructions and for missing meetings.  

II.  Entitlement to an effective date earlier than August 4, 
1998, for the award of service connection for bilateral 
hearing loss and tinnitus.

Under applicable criteria, the effective date of an award 
based on the receipt of new and material evidence in a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1), (r) 
(2003).

As noted above, the RO has assigned an effective date of 
August 4, 1998, for the award of service connection for 
hearing loss and tinnitus, corresponding to the date of 
receipt of the veteran's application to reopen his claims.  
The veteran maintains, however, that he is entitled to an 
earlier effective date because he filed a claim of service 
connection for hearing loss and tinnitus prior to August 4, 
1998.

As set forth above, the record shows that the veteran did, 
indeed, file an earlier claim of service connection for 
hearing loss and tinnitus.  That claim, however, was denied 
by the RO in a March 1988 rating decision.  In a letter dated 
later that month, which was mailed to the veteran at his most 
recent address of record, the RO notified him of its 
decision, as well as his procedural and appellate rights.  
Nonetheless, the veteran did not appeal the RO's decision 
within the applicable one-year time period.  Thus, that 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).

Here, the Board notes that it has considered the veteran's 
assertions to the effect that he did not file an appeal of 
the RO's March 1988 decision, because that he did not receive 
notice of the March 1988 rating decision and did not learn of 
the denial of his claim until August 1998, upon which time he 
immediately contacted VA.  

The record, however, shows that the March 1988 notification 
letter was properly mailed to the veteran at his most recent 
address of record.  In cases such as these, the law presumes 
the regularity of the administrative process in the absence 
of clear evidence to the contrary.  See Jones v. West, 12 
Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the statements of a claimant, standing 
alone, are not sufficient to rebut the presumption of 
regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995).  Therefore, 
absent any evidence other than the veteran's assertions, the 
Board presumes that he was properly notified of the March 
1988 rating decision.  Because he did not appeal within the 
applicable time period, that decision is final.

Even assuming for the sake of argument that the veteran did 
not receive the March 1988 notification letter, the Board 
observes that he was notified by his representative in July 
1992 that the RO had denied his claim of service connection 
for bilateral hearing loss and tinnitus in March 1988.  It is 
also observed that the RO provided him with a copy of his 
claims folder (including a copy of the March 1988 rating 
decision and the March 1988 notification letter) in December 
1994.  He did not thereafter contact VA until August 1998.  
Thus, the Board finds that the veteran's claims that he did 
not learn of the March 1988 rating decision until August 1998 
are not credible.  

Chronologically, the next pertinent communication of record 
was received at the RO on August 4, 1998.  That communication 
was the veteran's application to reopen his claim of service 
connection for hearing loss and tinnitus.  The Board has 
carefully reviewed the record for any other earlier document 
which could be considered an informal claim of service 
connection for hearing loss and tinnitus.  See 38 C.F.R. §§ 
3.155, 3.157.  There is, however, no previous communication 
or document of record which can be construed as a formal or 
informal claim of service connection for hearing loss or 
tinnitus from March 1988 until the date of receipt of his 
claim to reopen on August 4, 1998.

Based on evidence submitted subsequent to the veteran's 
August 4, 1998, application to reopen, in a September 1999 
rating decision, the RO reopened the claim and awarded 
service connection for hearing loss and tinnitus, effective 
August 4, 1998.  Under the facts set forth above, this is the 
earliest effective date allowable under the law.  See 38 
C.F.R. § 3.400(q).  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

The Board notes that, effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202 (May 11, 
1999).  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33421 (2000).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2003).

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be employed.  
One is where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 
55 decibels or greater.  The second was where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86 (2003).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not appropriate under either the 
old or new regulations.

The October 1998 audiometric evaluation shows that the 
veteran had an average pure tone threshold of 55 decibels in 
the right ear with speech discrimination of 100 percent 
correct.  He had an average pure tone threshold of 66 
decibels in the left ear with speech discrimination of 100 
percent correct.  The January 2002 audiometric evaluation 
shows that the veteran had an average pure tone threshold of 
55 decibels in the right ear with speech discrimination of 96 
percent correct.  He had an average pure tone threshold of 65 
decibels in the left ear with speech discrimination of 96 
percent correct.

The only possible interpretation of these examinations under 
both the old and new regulations is that the veteran's 
hearing loss is at level I in the right ear and level II 
hearing in the left ear.  Therefore, a compensable rating is 
not warranted under 38 C.F.R. § 4.85, Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86(b), which are applicable in this case to the veteran's 
left ear, which exhibits a puretone threshold of 20 to 25 
decibels at 1000 hertz and 80 decibels at 2000 hertz.  Even 
using the alternative table, however, the only possible 
interpretation is that the veteran has level I hearing in the 
right ear and level VI hearing in the left ear.  According to 
Table VII, this results in a zero percent rating.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss and the fact that he wears hearing aids.  While the 
Board finds his statements to be credible, they do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not rise to the 
level required for the assignment of a compensable schedular 
rating.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  After reviewing 
the record, however, the Board agrees with the RO that there 
is no basis for further action on this question.  Although 
the veteran reports that he has been counseled at work for 
missing meetings and not being able to hear instructions, 
there is no objective evidence of record demonstrating that 
the veteran's service-connected hearing loss is exceptional 
or unusual and markedly interferes with his employment. 

In that regard, VA's General Counsel has noted that a "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  Likewise, it is noted that there 
is no evidence of record showing that the veteran has been 
frequently hospitalized due to hearing loss.  Indeed, it does 
not appear that he has been hospitalized for this disability 
at all.  Consequently, the Board finds that no further action 
on this matter is warranted.



ORDER

Entitlement to an effective date earlier than August 4, 1998 
for the award of service connection for bilateral hearing 
loss and tinnitus, is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



REMAND

The veteran also claims that he has PTSD as a result of in-
service stressors he experienced while stationed in Korea.  
These claimed stressors were outlined by the veteran in a 
June 1999 statement.   In that regard, it is noted that the 
service records assembled on appeal show that the veteran 
served in the peacetime era and do not show that he 
participated in combat during service.  See VA O.G.C. Prec. 
Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining 
"engaged in combat with the enemy.").  

The Court has held that where, as here, a veteran did not 
engage in combat with the enemy, his uncorroborated  
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible supporting evidence 
to corroborate his testimony as to the occurrence of the 
claimed stressors.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 
3.304(f) (2003).  Additional development is needed in this 
regard.  


In view of the foregoing, this matter is remanded for the  
following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
afford him the opportunity to provide any 
specific information about the stressful 
events he claims caused his PTSD, 
including the dates, unit of assignment 
at the time of the claimed stressor, and 
the names of any service members who were 
also involved in the claimed events.  The 
RO should forward this information, as 
well as the veteran's June 1999 statement 
and any additional documents deemed 
necessary, to the U.S. Armed Services 
Center for Unit Records Research 
(USASCURR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 so that 
it can provide any information that might 
corroborate the stressors claimed by the 
veteran.  If referral to USASCURR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263- 64 
(1992).  All attempts to obtain the 
records should be documented in the  
claims file.

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By  
this remand, the Board intimates no opinion as to any final  
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO. 

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



